         Case 3:20-cv-00670-JR       Document 14        Filed 01/22/21    Page 1 of 2




Robert S. May, OSB No. 980040
rmay@kilmerlaw.com
Kilmer, Voorhees & Laurick, P.C.
Attorneys at Law
2701 NW Vaughn Street, Suite 780
Portland, Oregon 97210
Telephone: (503) 224-0055
Fax: (503) 222-5290

       Of Attorneys for Defendant 2275 W Burnside LLC




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                         Portland Division
AUSTIN GOODRICH,

                            Plaintiff,                               Case No. 3:20-CV-670-JR

                     v.
                                                   NOTICE OF CHANGE OF ADDRESS
2275 W BURNSIDE LLC and TLC
BOOKKEEPING AND TAX PREP INC.,                     (Clerk’s Attention Required)

                            Defendants.


       TO:    THE COURT CLERK, ALL PARTIES, AND THEIR ATTORNEYS OF

RECORD:

       Please take notice that the address for Robert S. May and Kilmer, Voorhees & Laurick,

PC, attorneys for defendant, has changed effective January 1, 2021 from 732 NW 19th Avenue,

Portland, OR 97209 to 2701 NW Vaughn Street, Suite 780, Portland, OR 97210. Telephone

                                                                           \\FILE\clients\10268\0022\Pleadings\Notice of Change of
Page 1 – NOTICE OF CHANGE OF ADDRESS                                       Address.docx

                                                                         KILMER VOORHEES & LAURICK,P.C.
                                                                                 A PROFESSIONAL CORPORATION
                                                                              2701 NW VAUGHN STREET, SUITE 780
                                                                                   PORTLAND, OREGON 97210
                                                                               (503) 224-0055 · FAX (503) 222-5290
        Case 3:20-cv-00670-JR      Document 14     Filed 01/22/21   Page 2 of 2




(503) 224-0055, Facsimile (503) 222-5290, and Email rmay@kilmerlaw.com remain the same.

      DATED this 22nd day of January, 2021.

                                  KILMER, VOORHEES & LAURICK, P.C.




                                           s/Robert S. May
                                  Robert S. May, OSB No. 980040
                                  rmay@kilmerlaw.com
                                  Phone No.: 503-224-0055
                                  Fax No.: 503-222-5290
                                  Of Attorneys for Defendant 2275 W Burnside LLC




                                                                     \\FILE\clients\10268\0022\Pleadings\Notice of Change of
Page 2 – NOTICE OF CHANGE OF ADDRESS                                 Address.docx

                                                                    KILMER VOORHEES & LAURICK,P.C.
                                                                           A PROFESSIONAL CORPORATION
                                                                        2701 NW VAUGHN STREET, SUITE 780
                                                                             PORTLAND, OREGON 97210
                                                                         (503) 224-0055 · FAX (503) 222-5290
